 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     STEVEN PATTEN,                             Case No. CV 18-1869-VAP (GJS)
12                 Plaintiff
                                                  ORDER ACCEPTING
13            v.                                  FINDINGS AND
                                                  RECOMMENDATIONS OF
14     M. DESCHAMPS, et al.,                      UNITED STATES
                                                  MAGISTRATE JUDGE
15                 Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint [Dkt. 1],
19   all pleadings and documents filed and lodged in this action, the motion for judgment
20   on the pleadings brought by Defendants (Dkt. 38, “Motion”), the Opposition to the
21   Motion [Dkt. 60] and related Reply [Dkts. 61-62], the Report and Recommendation
22   of United States Magistrate Judge [Dkt. 64, “Report”], and Plaintiff’s Objections to
23   the Report [Dkt. 65]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
24   72(b), the Court has conducted a de novo review of those portions of the Report to
25   which objections have been stated.
26         Having completed its review, the Court accepts the findings and
27   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
28   ///
 1   the Motion is GRANTED; and (2) this action is dismissed without prejudice.
 2
 3         LET JUDGMENT BE ENTERED ACCORDINGLY.
 4
 5   DATE: March 19, 2019____      __________________________________
                                   VIRGINIA A. PHILLIPS
 6                                 CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
